DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0159365, filed on 12/03/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020 and 06/29/2021, have being considered by the examiner.

Drawings
The drawing filed on 09/29/2020 of the disclosure is objected to because #260 in FIG. 1A is not mentioned from specification or claims. Correction is required.
The drawing of the disclosure is objected to because #S120 in FIG. 2 indicates Lock State is not mentioned from specification or claims. Correction is required.
The drawing of the disclosure is objected to because #S310 in FIG. 3 indicates Detect Connection With Host Device is not mentioned from specification or claims. Correction is required.
The drawing of the disclosure is objected to because #A140 in FIG. 9 indicates User Authentication is not mentioned from specification or claims. Correction is required.
The drawing of the disclosure is objected to because #430 in FIG. 1A indicates NFC Module, however, #430 in specification indicates RFID Module. Correction is required.
The drawing of the disclosure is objected to because #1170 in FIG. 10 indicates Biometric Module, however, #660 in FIG. 6 and #400 in FIG. 11 also indicates Biometric Module. Correction is required.
The drawing of the disclosure is objected to because #1160 in FIG. 10 indicates Link Controller, however, #210 in FIG. 11 also indicates Link Controller. Correction is required.

Specification
The disclosure filed on 09/29/2020 is objected to because of the following informalities:
In paragraph 0044 of the specification, #150 indicates GPIO (General Purpose Input Output Communication), however, specification in paragraph 0028 indicates #150 as an interface CMD and Data transmit/receive. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 1, 5, 8-12, 16-18, are rejected under 35 U.S.C. 102(a) (2) as being anticipated by OH et al. (US 2016/0048459 A1), hereinafter referenced as Oh. (This prior art is cited in the IDS).

Regarding claim 1, A (#1000) non-volatile memory system (Fig. 1, Para. [0035]-Oh discloses FIG. 1 is a block diagram illustrating a user system in accordance with an embodiment of the inventive concept. The user system 1000 may be provided by a computing system such as an ultra mobile PC (UMPC), a workstation, a net-book, a personal digital assistants (PDA),) comprising (#1100) a storage device (Fig. 1, Para. [0036]-Oh discloses the host 1010 may store data DATA in the nonvolatile memory system 1100 or read data DATA stored in the nonvolatile memory system 1100.) configured to be connected to (1010) a host device (Fig. 1, Para. [0036]-Oh discloses the user system 1000 includes a host 1010 and a nonvolatile memory system 1100) via a physical cable which includes a power line and a data line (Fig. 1, Para. [0037]-Oh discloses the host 1010 may communicate with the nonvolatile memory system 1100 on the basis of at least one of various interface protocols such as a universal serial bus (USB) protocol), wherein the storage device comprises: a non-volatile memory (Fig. 1, Para. [0038]-Oh discloses the nonvolatile memory device 1120); a link controller configured to temporarily deactivate the data line while power is supplied from the host device via the power line (Fig. 1, Para. [0044]-Oh discloses in the case before a pre-boot authentication is performed, the memory controller 1100 may redirect the start logical block address); and a memory controller (Fig. 1, Para. [0038]-Oh discloses the nonvolatile memory system 1100 may include the memory controller 1110 and the nonvolatile memory device 1120.), wherein the (1110) memory controller comprises: a biometric module configured to receive biometric data and perform user authentication based on the biometric data (Fig. 6-7, Para. [0041]-discloses the pre-boot authentication may include various authentication methods such as a password, a voice certification, a fingerprint certification, an authentication, a device identification (device ID), etc.); a biometric processing circuit configured to change a state of the memory controller, based on a result of the user authentication (Fig. 1, Para. [0042]-Oh discloses the second logical area A220 may be a pre-boot area (or an sMBR; shadow master boot record area) including information (for example, a shadow master boot record, a pre-operating system) for performing a pre-boot authentication. Para. [0041]-Oh further discloses the pre-boot authentication may include various authentication methods such as a password, a voice certification, a fingerprint certification (Biometric data), an authentication, a device identification (device ID), etc.); a relink trigger circuit configured to control the link controller, based on the change of the state of the memory controller (Fig. 5, Para. [0054]-Oh discloses the host interface layer 111 (hereinafter it is referred to as ‘HIL’) performs a function of translating signals or information received from the host 1010 into signals or information that can be used in the nonvolatile memory system 1100. For example, the HIL 111 may translate (or redirect) a logical block address LBA received from the host 1010 into a logical page number LPN. That is, an area of the nonvolatile memory system 1100 being recognized as the host view A100 in the host 1010 may be different depending on whether a pre-boot authentication is performed (depends on state change from the memory controller).); and a data processing circuit configured to encrypt and decrypt data (Fig. 20, Para. [0129]-Oh discloses the memory card system 10000 can support a SED (self encryption drive) and the memory controller 11000 can manage a pre-boot area. The memory card system 10000 can perform an update operation with respect to the pre-boot area on the basis of the method described with reference to FIGS. 1 through 19. Para. [0006]-Oh discloses the SED not only performs an encryption and a decoding but also supports a pre-boot authentication for itself.).

Regarding claim 5, the non-volatile memory system of claim 1, wherein the physical cable corresponds to a cable for an interface capable of supporting hot plug, and the interface corresponds to at least one of a universal serial bus (USB) interface, a serial ATA (SATA) interface, a parallel ATA (PATA) interface, a small computer system interface (SCSI), and a serial attached SCSI (SAS) (Para. [0037]-Oh discloses the host 1010 may communicate with the nonvolatile memory system 1100 on the basis of at least one of various interface protocols such as a universal serial bus (USB) protocol, a multimedia card (MMC) protocol, an embedded MMC protocol, a peripheral component interconnection (PCI) protocol, a PCI-express protocol, an advanced technology attachment (ATA) protocol, a serial-ATA protocol, a parallel-ATA protocol, a small computer small interface (SCSI) protocol, an enhanced small disk interface (ESDI) protocol, and an integrated drive electronics (IDE) protocol, a mobile industry processor interface (MIPI) protocol, a universal flash storage (UFS) protocol, a nonvolatile memory express (NVMe) protocol, a WIFI protocol, a Bluetooth protocol, etc.).

Regarding claim 8, the non-volatile memory system of claim 1, wherein the link controller and the memory controller are formed on the same semiconductor substrate (Para. [0006]-Oh discloses the memory controller 1110 and the nonvolatile memory device 1120 may be mounted using various types of packages).

Regarding claim 9, the non-volatile memory system of claim 1, wherein the biometric data 25Attorney Docket No. SAM-58147 comprises at least one of an image of a user's fingerprint, an image of the user's iris, an image of the user's vein, and data of the user's voice (Para. [0041]-Oh discloses the pre-boot authentication may include various authentication methods such as a password, a voice certification, a fingerprint certification, an authentication, a device identification (device ID), etc.).

Regarding claim 10, the non-volatile memory system of claim 1, wherein the host device bypasses transmission of a monitoring command for identifying the state of the memory controller and a command instructing to perform relinking in response to the change of the state of the memory controller to an unlocked state (Para. [0006]-Oh discloses the SED not only performs an encryption and a decoding but also supports a pre-boot authentication for itself. Para. [0006]-Oh further discloses before a pre-boot authentication is performed, the memory controller 1100 may redirect the start logical block address).

Regarding claim 11, the non-volatile memory system of claim 1, further comprising: a host device configured to send commands and data to the storage device through the physical cable and configured to supply power to the storage device through the physical cable (Para. [0036-0039]-Oh discloses the user system 1000 includes a host 1010 and a nonvolatile memory system 1100. The host 1010 may store data DATA in the nonvolatile memory system 1100… at least one of various interface protocols such as a universal serial bus (USB) protocol, a multimedia card (MMC) protocol, an embedded MMC protocol…Para. [0131]-Oh futher discloses the SSD 22000 exchanges a signal with the host 21000 through a signal connector 20001 and is inputted with power through a power connector 20002.).

Regarding claim 12, A storage device (Fig. 1, Para. [0036]-Oh discloses the host 1010 may store data DATA in the nonvolatile memory system 1100 or read data DATA stored in the nonvolatile memory system 1100.)  configured to be connected to a host device (Fig. 1, Para. [0036]-Oh discloses the user system 1000 includes a host 1010 and a nonvolatile memory system 1100) via a physical cable which includes a power line and a data line (Fig. 1, Para. [0037]-Oh discloses the host 1010 may communicate with the nonvolatile memory system 1100 on the basis of at least one of various interface protocols such as a universal serial bus (USB) protocol), the storage device comprising: a non-volatile memory (Fig. 1, Para. [0037]-Oh discloses the host 1010 may communicate with the nonvolatile memory system 1100 on the basis of at least one of various interface protocols such as a universal serial bus (USB) protocol); a data path controller configured to temporarily deactivate the data line while power is supplied from the host device via the power line (Fig. 1, Para. [0044]-Oh discloses in the case before a pre-boot authentication is performed, the memory controller 1100 may redirect the start logical block address); and a memory controller, wherein the memory controller comprises: a biometric module configured to receive biometric data and perform user authentication based on the biometric data (Fig. 6-7, Para. [0041]-discloses the pre-boot authentication may include various authentication methods such as a password, a voice certification, a fingerprint certification, an authentication, a device identification (device ID), etc.); a biometric processing circuit configured to change a state of the memory controller, based on a result of the user authentication (Fig. 1, Para. [0042]-Oh discloses the second logical area A220 may be a pre-boot area (or an sMBR; shadow master boot record area) including information (for example, a shadow master boot record, a pre-operating system) for performing a pre-boot authentication. Para. [0041]-Oh further discloses the pre-boot authentication may include various authentication methods such as a password, a voice certification, a fingerprint certification (Biometric data), an authentication, a device identification (device ID), etc.); and a data processing circuit configured to encrypt and decrypt data (Fig. 20, Para. [0129]-Oh discloses the memory card system 10000 can support a SED (self encryption drive) and the memory controller 11000 can manage a pre-boot area. The memory card system 10000 can perform an update operation with respect to the pre-boot area on the basis of the method described with reference to FIGS. 1 through 19. Para. [0006]-Oh discloses the SED not only performs an encryption and a decoding but also supports a pre-boot authentication for itself.)., wherein the data path controller is configured to temporarily deactivate the data line in response to the changed state of the memory controller (Fig. 5, Para. [0054]-Oh discloses the host interface layer 111 (hereinafter it is referred to as ‘HIL’) performs a function of translating signals or information received from the host 1010 into signals or information that can be used in the nonvolatile memory system 1100. For example, the HIL 111 may translate (or redirect) a logical block address LBA received from the host 1010 into a logical page number LPN. That is, an area of the nonvolatile memory system 1100 being recognized as the host view A100 in the host 1010 may be different depending on whether a pre-boot authentication is performed (depends on state change from the memory controller).).

Regarding claim 16, the storage device of claim 12, wherein the physical cable corresponds to a cable for an interface capable of supporting hot plug, and the interface corresponds to at least one of a universal serial bus (USB) interface, a serial ATA (SATA) interface, a parallel ATA (PATA) interface, a small computer system interface (SCSI), and a serial attached SCSI (SAS) (Para. [0037]-Oh discloses the host 1010 may communicate with the nonvolatile memory system 1100 on the basis of at least one of various interface protocols such as a universal serial bus (USB) protocol, a multimedia card (MMC) protocol, an embedded MMC protocol, a peripheral component interconnection (PCI) protocol, a PCI-express protocol, an advanced technology attachment (ATA) protocol, a serial-ATA protocol, a parallel-ATA protocol, a small computer small interface (SCSI) protocol, an enhanced small disk interface (ESDI) protocol, and an integrated drive electronics (IDE) protocol, a mobile industry processor interface (MIPI) protocol, a universal flash storage (UFS) protocol, a nonvolatile memory express (NVMe) protocol, a WIFI protocol, a Bluetooth protocol, etc.).

Regarding claim 17, the storage device of claim 12, configured such that the data path controller receives a signal to temporarily deactivate the data line without receiving a command from the host device instructing the data path controller to perform relinking (Para. [0006]-Oh discloses the SED not only performs an encryption and a decoding but also supports a pre-boot authentication for itself. Para. [0006]-Oh further discloses before a pre-boot authentication is performed, the memory controller 1100 may redirect the start logical block address).

Regarding claim 18, a method in a non-volatile memory system comprising a storage device (Fig. 1, Para. [0036]-Oh discloses the host 1010 may store data DATA in the nonvolatile memory system 1100 or read data DATA stored in the nonvolatile memory system 1100.) configured to be connected to a host device (Fig. 1, Para. [0036]-Oh discloses the user system 1000 includes a host 1010 and a nonvolatile memory system 1100) via a physical cable which includes a power line and a data line (Fig. 1, Para. [0037]-Oh discloses the host 1010 may communicate with the nonvolatile memory system 1100 on the basis of at least one of various interface protocols such as a universal serial bus (USB) protocol), wherein the storage device comprises a non-volatile memory (Fig. 1, Para. [0038]-Oh discloses the nonvolatile memory device 1120), the method comprising: receiving biometric data and performing user authentication based on the biometric data (Fig. 6-7, Para. [0041]Oh-discloses the pre-boot authentication may include various authentication methods such as a password, a voice certification, a fingerprint certification, an authentication, a device identification (device ID), etc.); changing a state of a memory controller, based on a result of the user authentication (Fig. 1, Para. [0042]-Oh discloses the second logical area A220 may be a pre-boot area (or an sMBR; shadow master boot record area) including information (for example, a shadow master boot record, a pre-operating system) for performing a pre-boot authentication. Para. [0041]-Oh further discloses the pre-boot authentication may include various authentication methods such as a password, a voice certification, a fingerprint certification (Biometric data), an authentication, a device identification (device ID), etc.); and 27Attorney Docket No. SAM-58147 in response to the changed state, temporarily deactivating the data line while power is supplied from the host device via the power line Para. [0006]-Oh further discloses before a pre-boot authentication is performed, the memory controller 1100 may redirect the start logical block address).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-7, 13-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al. (US 2016/048459 A1), hereinafter referenced as Oh in view of Bolotin et al. (US20080215841A1), hereinafter referenced as Bolotin.

Regarding claim 2, Oh in view of Bolotin teaches the non-volatile memory system (#1000) of claim 1, Oh fails to explicitly teach wherein the state of the memory controller (#1110) corresponds to a locked state or an unlocked state,
However, Bolotin explicitly teaches the non-volatile memory system (#1000) of claim 1, wherein the state of the memory controller (#1110) corresponds to a locked state or an unlocked state (Fig. 5A-R, Para. [0015]-Bolotin discloses manipulating an input device connected to the controller to unlock or lock data transfer between the connector and the controller, in the controller),
Although, Bolotin fails to explicitly teach and the non-volatile memory comprises: a first region accessible by the host device during the unlocked state and inaccessible by the host device during the locked state
However, Oh explicitly teaches and the non-volatile memory comprises: a first region accessible by the host device during the unlocked state and inaccessible by the host device during the locked state (Fig. 7, Para. [0006]-Oh discloses since the host can access the user area of the SED only when the pre-boot authentication is succeeded (state (lock/unlock) change is based on the result of the authentication), the user area is protected. Para. [0007]-Oh further discloses the memory controller is configured to receive a logical block address range corresponding to a part of the first logical area (A210) and a command from a host and is configured to receive data); and a second region accessible by the host device during the locked state (Para. [0007]-Oh discloses a logical block address and a write command from the host to perform an update with respect to the second logical area (A220). When, in the update operation, the received logical block address is included in the logical block address range, and the memory controller, in response to the write command, redirects the received logical block address to a logical page number of the second logical area so that the data is written in the second logical area.).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bolotin’s system into Oh’s system for designing a non-volatile memory system to independently perform certain security tasks by itself without relying on other supporting devices such as host, with a motivation of the memory lock system is capable of storing any file containing confidential information (personal, financial, medical records, etc.). Confidential files can be accessed like any other file on a computer as long as the memory device is unlocked. The memory lock system 300 could be used for controlled access to many computing devices, electronic products, and applications, e.g. videogames for kids, digital music players, iPODs, camcorders, laptops, smart phones, palm computers, etc. (Bolotin, para. [0067-0068]).

Regarding claim 3, Oh in view of Bolotin teaches the non-volatile memory system of claim 2, Oh fails to explicitly teach wherein the memory controller is configured to change the state of the memory controller to the locked state when the storage device is powered off 
However, Bolotin explicitly teaches the non-volatile memory system of claim 2, wherein the memory controller is configured to change the state of the memory controller to the locked state when the storage device is powered off (Para. [0015]-Bolotin discloses the micro-controller 212 can use the locking function controller 215 to shut down the power to or reset the state of the data transfer function controller 213 to prevent or lock data transfer in the micro-controller 212. Para. [0065]-Bolotin further discloses if the memory lock is unplugged, the application terminates. The memory becomes locked again.), Bolotin further teaches and wherein the biometric module completes user authentication and transmits user verification data indicating a result of the user authentication to the biometric processing circuit when input biometric data and previously stored biometric data match (Para. [0064]-Bolotin discloses it has a lock that cannot be accessed from the computer system. The memory lock system remains inoperable and invisible until compare circuitry or firmware in the memory lock system recognizes the correct combination (data match) of numbers, colors, pictures, and/or letters.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bolotin’s system into Oh’s system for designing a non-volatile memory system to independently perform certain security tasks by itself without relying on other supporting devices such as host, with a motivation of the memory lock system is capable of storing any file containing confidential information (personal, financial, medical records, etc.). Confidential files can be accessed like any other file on a computer as long as the memory device is unlocked. The memory lock system 300 could be used for controlled access to many computing devices, electronic products, and applications, e.g. videogames for kids, digital music players, iPODs, camcorders, laptops, smart phones, palm computers, etc. (Bolotin, para. [0067-0068]).

Regarding claim 4, Oh in view of Bolotin teaches the non-volatile memory system of claim 2, Oh explicitly teaches wherein the biometric processing circuit is configured to change the state of the memory controller to the locked state by changing 24Attorney Docket No. SAM-58147 pointer information such that master boot record (MBR) information indicates a second MBR included in the second region, and is configured to change the state of the memory controller to the unlocked state by changing the pointer information such that the MBR information indicates a first MBR included in the first region (Para. [0046]-Oh discloses in the case when a pre-boot authentication is completed, the memory controller 1110 may redirect the start logical block address LBA0 to a logical page number LPN of the first logical area A210 so that the host 1010 recognizes the first logical area A210. A physical storage area corresponding to the logical page number PN of the redirected first logical area A210 may include a master boot record. That is, the host 1010 reads the master boot record MBR to recognize the first logical area A210 as the host view A100.), Oh further teaches wherein the first MBR corresponds to an operating system (OS) MBR, and the second MBR corresponds to a shadow MBR (SMBR) (Para. [0042]-Oh discloses the first logical area A210 may include a master boot record (MBR) and the second logical area may include a shadow master boot record (sMBR).).

Regarding claim 6, Oh in view of Bolotin teaches the non-volatile memory system of claim 1, Oh fails to explicitly teach wherein the biometric processing circuit is configured to change the state of the memory controller from a locked state to an unlocked state in response to success of the user authentication
However, Bolotin explicitly teaches wherein the biometric processing circuit is configured to change the state of the memory controller from a locked state to an unlocked state in response to success of the user authentication (Para. [0103]-Bolotin discloses Combination—can be a sequence of input changes or states that can be reflected as an alphanumeric (or color/picture based) sequence. This input sequence is then compared with an expected value for unlocking.)
Although, Bolotin fails to explicitly teach and is configured to transmit a control signal to the relink trigger circuit in response to completion of the changing from the locked state to the unlocked state, and the relink trigger circuit is configured to transmit a relink trigger signal to the link controller in response to reception of the control signal
However, Oh explicitly teaches and is configured to transmit a control signal to the relink trigger circuit in response to completion of the changing from the locked state to the unlocked state, and the relink trigger circuit is configured to transmit a relink trigger signal to the link controller in response to reception of the control signal (Para. [0046]-Oh discloses in the case when a pre-boot authentication is completed, the memory controller 1110 may redirect the start logical block address LBA0 to a logical page number LPN of the first logical area A210 so that the host 1010 recognizes the first logical area A210).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bolotin’s system into Oh’s system for designing a non-volatile memory system to independently perform certain security tasks by itself without relying on other supporting devices such as host, with a motivation of the memory lock system is capable of storing any file containing confidential information (personal, financial, medical records, etc.). Confidential files can be accessed like any other file on a computer as long as the memory device is unlocked. The memory lock system 300 could be used for controlled access to many computing devices, electronic products, and applications, e.g. videogames for kids, digital music players, iPODs, camcorders, laptops, smart phones, palm computers, etc. (Bolotin, para. [0067-0068]).

Regarding claim 7, Oh in view of Bolotin teaches the non-volatile memory system of claim 6, Oh explicitly teaches configured such that the link controller receives the relink trigger signal without receiving a command from the host device instructing the link controller to perform relinking (Para. [0006]-Oh discloses the SED not only performs an encryption and a decoding but also supports a pre-boot authentication for itself.), Oh further teaches and the link controller is configured to temporarily deactivate the data line during activation of the power line in response to the reception of the relink trigger signal (Para. [0006]-Oh discloses before a pre-boot authentication is performed, the memory controller 1100 may redirect the start logical block address).

Regarding claim 13, Oh in view of Bolotin teaches the storage device of claim 12, Oh fails to explicitly teach wherein the state of the memory controller corresponds to a locked state or an unlocked state
However, Bolotin explicitly teaches wherein the state of the memory controller corresponds to a locked state or an unlocked state (Fig. 5A-R, Para. [0015]-Bolotin discloses manipulating an input device connected to the controller to unlock or lock data transfer between the connector and the controller, in the controller), 
Although, Bolotin fails to explicitly teach and the non-volatile memory comprises: a first region accessible by the host device during the unlocked state and inaccessible by the host device during the locked state
However, Oh explicitly teaches and the non-volatile memory comprises: a first region accessible by the host device during the unlocked state and inaccessible by the host device during the locked state (Fig. 7, Para. [0006]-Oh discloses since the host can access the user area of the SED only when the pre-boot authentication is succeeded (state (lock/unlock) change is based on the result of the authentication), the user area is protected. Para. [0007]-Oh further discloses the memory controller is configured to receive a logical block address range corresponding to a part of the first logical area (A210) and a command from a host and is configured to receive data); 
Oh further teaches and a second region accessible by the host device during the locked state (Para. [0007]-Oh discloses a logical block address and a write command from the host to perform an update with respect to the second logical area (A220). When, in the update operation, the received logical block address is included in the logical block address range, and the memory controller, in response to the write command, redirects the received logical block address to a logical page number of the second logical area so that the data is written in the second logical area.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bolotin’s system into Oh’s system for designing a non-volatile memory system to independently perform certain security tasks by itself without relying on other supporting devices such as host, with a motivation of the memory lock system is capable of storing any file containing confidential information (personal, financial, medical records, etc.). Confidential files can be accessed like any other file on a computer as long as the memory device is unlocked. The memory lock system 300 could be used for controlled access to many computing devices, electronic products, and applications, e.g. videogames for kids, digital music players, iPODs, camcorders, laptops, smart phones, palm computers, etc. (Bolotin, para. [0067-0068]).


Regarding claim 14, Oh in view of Bolotin teaches the storage device of claim 13, Oh fails to explicitly teach wherein the memory controller is configured to change the state of the memory controller to the locked state when the storage device is powered off 
However, Bolotin explicitly teaches wherein the memory controller is configured to change the state of the memory controller to the locked state when the storage device is powered off (Para. [0015]-Bolotin discloses the micro-controller 212 can use the locking function controller 215 to shut down the power to or reset the state of the data transfer function controller 213 to prevent or lock data transfer in the micro-controller 212. Para. [0065]-Bolotin further discloses if the memory lock is unplugged, the application terminates. The memory becomes locked again.), Bolotin further teaches and wherein the biometric module completes user authentication and transmits user verification data indicating a result of the user authentication to the biometric processing circuit when input biometric data and previously stored biometric data match (Para. [0064]-Bolotin discloses it has a lock that cannot be accessed from the computer system. The memory lock system remains inoperable and invisible until compare circuitry or firmware in the memory lock system recognizes the correct combination (data match) of numbers, colors, pictures, and/or letters.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bolotin’s system into Oh’s system for designing a non-volatile memory system to independently perform certain security tasks by itself without relying on other supporting devices such as host, with a motivation of the memory lock system is capable of storing any file containing confidential information (personal, financial, medical records, etc.). Confidential files can be accessed like any other file on a computer as long as the memory device is unlocked. The memory lock system 300 could be used for controlled access to many computing devices, electronic products, and applications, e.g. videogames for kids, digital music players, iPODs, camcorders, laptops, smart phones, palm computers, etc. (Bolotin, para. [0067-0068]).


Regarding claim 15, Oh in view of Bolotin teaches the storage device of claim 13, Oh explicitly teaches wherein the biometric processing circuit is configured to change the state of the memory controller to the locked state by changing pointer information such that master boot record (MBR) information indicates a second MBR included in the second region, and is configured to change the state of the memory controller to the unlocked state by changing the pointer information such that the MBR information indicates a first MBR included in the first region (Para. [0046]-Oh discloses in the case when a pre-boot authentication is completed, the memory controller 1110 may redirect the start logical block address LBA0 to a logical page number LPN of the first logical area A210 so that the host 1010 recognizes the first logical area A210. A physical storage area corresponding to the logical page number PN of the redirected first logical area A210 may include a master boot record. That is, the host 1010 reads the master boot record MBR to recognize the first logical area A210 as the host view A100.), Oh further teaches wherein the first MBR corresponds to an operating system (OS) MBR, and the second MBR corresponds to a shadow MBR (SMBR) (Para. [0042]-Oh discloses the first logical area A210 may include a master boot record (MBR) and the second logical area may include a shadow master boot record (sMBR).).

Regarding claim 19, Oh in view of Bolotin teaches the method of claim 18, Oh fails to explicitly teach wherein: changing the state of the memory controller comprises: changing between a locked state and an unlocked state
However, Bolotin explicitly teaches wherein: changing the state of the memory controller comprises: changing between a locked state and an unlocked state (Para. [0086]-Bolotin discloses A memory lock system can be pre-set by the factory and cannot be changed. A memory lock system pre-set by the factory with an initial lock/unlock combination can be changed by the user once the device is unlocked.);
Although, Bolotin fails to explicitly teach the non-volatile memory comprises: a first region accessible by the host device during the unlocked state and inaccessible by the host device during the locked state 
However, Oh explicitly teaches the non-volatile memory comprises: a first region accessible by the host device during the unlocked state and inaccessible by the host device during the locked state (Fig. 7, Para. [0006]-Oh discloses since the host can access the user area of the SED only when the pre-boot authentication is succeeded (state (lock/unlock) change is based on the result of the authentication), the user area is protected. Para. [0007]-Oh further discloses the memory controller is configured to receive a logical block address range corresponding to a part of the first logical area (A210) and a command from a host and is configured to receive data);
Oh further teaches and a second region accessible by the host device during the locked state (Para. [0007]-Oh discloses a logical block address and a write command from the host to perform an update with respect to the second logical area (A220).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bolotin’s system into Oh’s system for designing a non-volatile memory system to independently perform certain security tasks by itself without relying on other supporting devices such as host, with a motivation of the memory lock system is capable of storing any file containing confidential information (personal, financial, medical records, etc.). Confidential files can be accessed like any other file on a computer as long as the memory device is unlocked. The memory lock system 300 could be used for controlled access to many computing devices, electronic products, and applications, e.g. videogames for kids, digital music players, iPODs, camcorders, laptops, smart phones, palm computers, etc. (Bolotin, para. [0067-0068]).


Regarding claim 20, Oh in view of Bolotin teaches the method of claim 19,further comprising: Oh explicitly teaches changing the state of the memory controller to the locked state by changing pointer information such that master boot record (MBR) information indicates a second MBR included in the second region; and changing the state of the memory controller to the unlocked state by changing the pointer information such that the MBR information indicates a first MBR included in the first region (Para. [0046]-Oh discloses in the case when a pre-boot authentication is completed, the memory controller 1110 may redirect the start logical block address LBA0 to a logical page number LPN of the first logical area A210 so that the host 1010 recognizes the first logical area A210. A physical storage area corresponding to the logical page number PN of the redirected first logical area A210 may include a master boot record. That is, the host 1010 reads the master boot record MBR to recognize the first logical area A210 as the host view A100.), Oh further teaches wherein the first MBR corresponds to an operating system (OS) MBR, and the second MBR corresponds to a shadow MBR (SMBR)) (Para. [0042]-Oh discloses the first logical area A210 may include a master boot record (MBR) and the second logical area may include a shadow master boot record (sMBR).).


Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
 (a)        Zimmer et al. – (US20160191481A1)- Particular embodiments described herein provide for an electronic device that can be configured to include an authentication module. The authentication module can be configured to receiving a request to access an electronic device, where the electronic device is separate from the authentication module, collect authentication data, communicate the authentication data to a network element, receive an authentication key, and communicate the authentication key to the electronic device......... Fig. 1. Abstract.
(b)        Alan Kramer –(US20020164057A1)- An integrated circuit includes a sensor that reads a fingerprint and provides data corresponding to the fingerprint to a computation engine coupled to the sensor. The computation engine compares the data to stored data and enables a smart card coupled to the computation engine when the data and the stored data match. The computation engine may include an array of flash memory cells arranged in pairs of rows, where flash memory cells in any one row have sources coupled to a common row line and a plurality of conductance mode neurons each having first and second inputs coupled to first and second row lines forming a respective pair of rows. The neurons are coupled to the flash memory cells through a buffer circuit sets a drain-source voltage of the flash memory cells in the row pair coupled to the neuron........... Fig. 1. Abstract.

(c)        Funahashi, Takeshi–(US20050182973A1)- An information storage device is provided which includes a password input section for inputting a password to be notified only to the information storage device without outputting it to external equipment connected to it by way of a predetermined interface, a password collation section for collating the password input by way of the password input section and an access permission section for permitting an access to the storage section of the device from the external equipment connected by way of the predetermined interface in response to the collation of the password by the password collation section............ Fig. 1. Abstract.

(d)        Krawczewicz et al. –(US20090199004A1)- A secure token, possibly in the form of a smartcard, has a smart window with smart materials such as an electrophoretic or an electrochromic layer or assembly. When authenticated, such as by using biometrics or a password, the smart window layer is electronically pulsed, thereby transforming the once opaque layer to transparent and revealing information printed under, on or over the layer, or vice versa, transforming once transparent laminate to opaque and obfuscating printed information. In another embodiment, when the smart window layer is electronically pulsed to transform the once opaque laminate to transparent, a timer is started. At the end of a certain amount of time, the smart window layer is pulsed a second time, thereby transforming the layer back from transparent to opaque............ Fig. 1. Abstract.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nhat Tran whose telephone number is 571-338-4326.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on 571-270-3351.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NT/Examiner, Art Unit 4163        


/SAMSON B LEMMA/Primary Examiner, Art Unit 2498